                     Case 1:20-cr-00145-JB Document 2 Filed 07/18/19 Page 1 of 1




                                       CLERK’S MINUTE SHEET
                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                  Before the Honorable John Robbenhaar

                                             Initial Appearance

Case Number:         19-MJ-2135                       UNITED STATES vs. LAWEKA

Hearing Date:        7/18/2019                        Time In and Out:        10:04 am – 10:09 am

Clerk:               K. Dapson                        Courtroom:              Rio Grande
                                                                              Brian Pori for this hearing
Defendant:           Cody Jensen Laweka               Defendant’s Counsel:
                                                                              only
AUSA                 Jonathan Gerson                  Pretrial/Probation:         A. Galaz

Interpreter:
Initial Appearance
☐       Defendant sworn

☒       Defendant received a copy of charging document

☒       Court advises defendant(s) of possible penalties and all constitutional rights

☒       Defendant wants Court appointed counsel

☒       Government moves to detain                    ☐      Government does not recommend detention

☒       Set for Preliminary/Detention Hearing         on July 19, 2019             @ 9:30 am
Preliminary/Show Cause/Identity
☐       Defendant

☐       Court finds probable cause                    ☐      Court does not find probable cause
Custody Status
☐       Defendant waives detention hearing

☒       Defendant detained pending hearing

☐       Conditions
Other
☐       Matter referred to    for final revocation hearing

☐
